DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 - 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated as evidenced at Paragraphs [0020] through [0022] and [0047].  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Anticipation and Obviousness Rejections in view of Admission of Prior Art
Claims 1 – 4 and 8 – 11 are rejected as being anticipated by Applicants Admission of Prior Art, hereinafter referenced as AAPA, and Claims 15 and 16 are rejected as being obvious over AAPA in view of Yan et al. (United States Patent US 11,018,165 B2), herein after referenced as Yan, as provided for procedurally in MPEP 2129 (I.).
Regarding Claim 1, AAPA discloses “A display panel’ (Figure 1 and Paragraph [0020] (Notice that Figure 1 features a display panel of the related art.)), “comprising: an active area” (Figure 1, Item 100 ‘active area’, and Paragraph [0047], Line 2), “a peripheral area surrounding the active area” (Figure 1, 200 ‘peripheral area’, and Paragraph [0047], Line 7 (Notice that peripheral area 200 surrounds the active area 100.)), “a solder pad area at a side of the peripheral area away from the active area” (Figure 1, Item 300 ‘solder pad area’, and Paragraph [0047], Line 8 (Notice that solder pad area 300 is at a side of the peripheral area 200 that is away from the active area 100.)), “a back plate” (Figures 2 and 3, Item 10 ‘back plate’, ‘Reference numerals’ provided between Paragraphs [0038] and [0039], and Paragraph [0047], Lines 15 – 16 (Notice that Figure 3 is a further view of the related art shown in Figure 1 and that a back plate 10 is provided.)), “a first source-drain electrode layer” (Figures 2 and 3, Item 20 ‘first source-drain electrode layer’, ‘Reference numerals’ provided between Paragraphs [0038] and [0039]), “a passivation layer” (Figures 2 and 3, Item 30 ‘passivation layer’, ‘Reference numerals’ provided between Paragraphs [0038] and [0039]), “and a second source-drain electrode layer” (Figures 2 and 3, Item 40 ‘second source-drain electrode layer’, ‘Reference numerals’ provide between Paragraphs [0038] and [0039]), “and a dielectric layer” (Figures 2 and 3, Item 50 ‘dielectric layer’, ‘Reference numerals’ provided between Paragraphs [0038] and [0039]), “sequentially stacked on the back plate and located in the peripheral area” (Figures 2 and 3 (Notice that Items 20, 30, 40, and 50 are sequentially stacked on Item 10 (back plate) and are located in the peripheral area 200.)), “a touch electrode in the active area” (Figure 1, at least Item 1 ‘first touch electrode’, ‘Reference numerals’ provide between Paragraphs [0038] and [0039]), “and a touch electrode line electrically connected to the touch electrode” (Figure 1, Items 3 ‘touch electrode line’,  ‘Reference numerals’ provide between Paragraphs [0038] and [0039]) (Notice that at least a first touch electrode 1 is connected to a touch electrode line 3.)), “wherein the touch electrode line extends from the active area to the peripheral area” (Figure 1, Items 3 (Notice that the described touch electrode line 3 extend from the active area 100 to the peripheral area 200.)), “and is connected to the solder pad area through the second source-drain electrode layer in the peripheral area” (Figures 2 and 3 (Notice that the described touch electrode line 3 is connected to the solder pad area 300 by connection above the second source drain layer 40 in the peripheral area 200.)), “wherein the touch electrode line is connected to the second source-drain electrode layer through a first through hole in the dielectric layer” (Figures 2 and 3 (Notice that the described touch electrode line 3 is connected to the second source-drain electrode layer 40 through a through hole in dielectric layer 50.)), “and a portion of a surface of the second source-drain electrode layer, which is away from the passivation layer and exposed through the first through hole, is a flat surface” (Figures 2 and 3 (Notice that a portion of a surface of the second source-drain electrode layer 40 that is away from the passivation layer 30 is exposed in through the first through hole in 50 and said portion has a flat surface.)).
Regarding Claim 2, AAPA discloses everything claimed as applied above (See Claim 1). In addition, AAPA discloses “wherein a second through hole is defined in the passivation layer” (Figures 2 and 3 (Notice that at least a second, rightmost through hole is defined in the passivation layer 30.)), “the second source-drain electrode layer is connected to the first source-drain electrode layer through the second through hole” (Figures 2 and 3 (Notice that the second source-drain electrode layer 40 is connected to the first source-drain electrode layer 20 through said rightmost through hole.)),  “a position of the first through hole in the dielectric layer is corresponding to a position of the second through hole” (Figures 2 and 3 (Notice that a position of the first through hole in the dielectric layer 50 corresponds to a position of the second, rightmost through hole in the in the passivation layer 30.)).
Regarding Claim 3, AAPA discloses everything claimed as applied above (See Claim 2). In addition, AAPA discloses “wherein the dielectric layer extends to a side wall that defines the first through hole” (Figures 2 and 3 (Notice that dielectric layer 50 extends to side wall running from top to bottom of Figure 3 (each side of the Figure) that the defined the first through hole.)), “and is in contact with a lateral surface of the second source-drain electrode layer away from the passivation layer” (Figure 2 and 3 (Notice that dielectric layer 50 is in contact with a lateral surface of the second source-drain layer 40 that is away from the passivation layer 30.)).
Regarding Claim 4, AAPA discloses everything claimed as applied above (See Claim 2). In addition, AAPA discloses “further comprising: a planarization layer between the dielectric layer and the back plate” (Figures 2 and 3, Item 60 ‘planarization layer’ ‘Reference numerals’ provide between Paragraphs [0038] and [0039] (Notice that planarization layer 60 is provided between dielectric layer 50 and back plate 10.)), “wherein a third through hole is defined in the planarization layer at a position corresponding to the position of the second through hole” (Figure 2 and 3 (Notice that a third through hole is defined in the planarization layer 60 (i.e. the top to bottom border between 50 on each side) that is at a position of the second, rightmost through hole of passivation layer 30.)), “the planarization layer extends to a side wall that defines the third through hole and is in contact with the surface of the second source-drain electrode layer away from the passivation layer” (Figures 2 and 3 (Notice that planarization layer 60 extends to side wall (i.e. the top to bottom border between 50 on each side) that defines the third contact hole and the planarization layer is in contact with the surface of second source-drain electrode layer 40 that is away from passivation layer 30.)),”the touch electrode line extends through the first through hole and the third through hole and is in contact with the second source-drain electrode layer” (Figures 2 and 3 (Notice that the touch electrode line 3 described extend through the first through hole of dielectric layer 50 and the third through hole in planarization layer 60  to contact the second source-drain electrode layer 40 at the bottom first the first and third through holes.)).
Regarding Claim 8, AAPA discloses “A display device, comprising a display panel’ (Figure 1 and Paragraph [0020] (Notice that Figure 1 features a display panel device of the related art.)), “wherein the display panel includes: an active area” (Figure 1, Item 100 ‘active area’, and Paragraph [0047], Line 2), “a peripheral area surrounding the active area” (Figure 1, 200 ‘peripheral area’, and Paragraph [0047], Line 7), “a solder pad area at a side of the peripheral area away from the active area” (Figure 1, Item 300 ‘solder pad area’, and Paragraph [0047], Line 8 (Notice that solder pad area 300 is at a side of the peripheral area 200 that is away from the active area 100.)), “a back plate” (Figures 2 and 3, Item 10 ‘back plate’, ‘Reference numerals’ provided between Paragraphs [0038] and [0039], and Paragraph [0047], Lines 15 – 16 (Notice that Figure 3 is a further view of the related art shown in Figure 1 and that a back plate 10 is provided.)), “a first source-drain electrode layer” (Figures 2 and 3, Item 20 ‘first source-drain electrode layer’, ‘Reference numerals’ provided between Paragraphs [0038] and [0039]), “a passivation layer” (Figures 2 and 3, Item 30 ‘passivation layer’, ‘Reference numerals’ provided between Paragraphs [0038] and [0039]), “and a second source-drain electrode layer” (Figures 2 and 3, Item 40 ‘second source-drain electrode layer’, ‘Reference numerals’ provide between Paragraphs [0038] and [0039]), “and a dielectric layer” (Figures 2 and 3, Item 50 ‘dielectric layer’, ‘Reference numerals’ provided between Paragraphs [0038] and [0039]), “sequentially stacked on the back plate and located in the peripheral area” (Figures 2 and 3 (Notice that Items 20, 30, 40, and 50 are sequentially stacked on Item 10 (back plate) and are located in the peripheral area 200.)), “a touch electrode in the active area” (Figure 1, at least Item 1 ‘first touch electrode’, ‘Reference numerals’ provide between Paragraphs [0038] and [0039]), “and a touch electrode line electrically connected to the touch electrode” (Figure 1, Items 3 ‘touch electrode line’,  ‘Reference numerals’ provide between Paragraphs [0038] and [0039]) (Notice that at least a first touch electrode 1 is connected to a touch electrode line 3.)), “wherein the touch electrode line extends from the active area to the peripheral area” (Figure 1, Items 3 (Notice that the described touch electrode line 3 extend from the active area 100 to the peripheral area 200.)), “and is connected to the solder pad area through the second source-drain electrode layer in the peripheral area” (Figures 2 and 3 (Notice that the described touch electrode line 3 is connected to the solder pad area 300 by connection above the second source drain layer 40 in the peripheral area 200.)), “wherein the touch electrode line is connected to the second source-drain electrode layer through a first through hole in the dielectric layer” (Figures 2 and 3 (Notice that the described touch electrode line 3 is connected to the second source-drain electrode layer 40 through a through hole in dielectric layer 50.)), “and a portion of a surface of the second source-drain electrode layer, which is away from the passivation layer and exposed through the first through hole, is a flat surface” (Figures 2 and 3 (Notice that a portion of a surface of the second source-drain electrode layer 40 that is away from the passivation layer 30 is exposed in through the first through hole in 50 and said portion has a flat surface.)).
Regarding Claim 9, AAPA discloses everything claimed as applied above (See Claim 8). In addition, AAPA discloses “wherein a second through hole is defined in the passivation layer” (Figures 2 and 3 (Notice that at least a second, rightmost through hole is defined in the passivation layer 30.)), “the second source-drain electrode layer is connected to the first source-drain electrode layer through the second through hole” (Figures 2 and 3 (Notice that the second source-drain electrode layer 40 is connected to the first source-drain electrode layer 20 through said rightmost through hole.)),  “a position of the first through hole in the dielectric layer is corresponding to a position of the second through hole” (Figures 2 and 3 (Notice that a position of the first through hole in the dielectric layer 50 corresponds to a position of the second, rightmost through hole in the in the passivation layer 30.)).
Regarding Claim 10, AAPA discloses everything claimed as applied above (See Claim 9). In addition, AAPA discloses “wherein the dielectric layer extends to a side wall that defines the first through hole” (Figures 2 and 3 (Notice that dielectric layer 50 extends to side wall running from top to bottom of Figure 3 (each side of the Figure) that the defined the first through hole.)), “and is in contact with a lateral surface of the second source-drain electrode layer away from the passivation layer” (Figure 2 and 3 (Notice that dielectric layer 50 is in contact with a lateral surface of the second source-drain layer 40 that is away from the passivation layer 30.)).
Regarding Claim 11, AAPA discloses everything claimed as applied above (See Claim 2). In addition, AAPA discloses “wherein the display panel further includes: a planarization layer between the dielectric layer and the back plate” (Figures 2 and 3, Item 60 ‘planarization layer’ ‘Reference numerals’ provide between Paragraphs [0038] and [0039] (Notice that planarization layer 60 is provided between dielectric layer 50 and back plate 10.)), “wherein a third through hole is defined in the planarization layer at a position corresponding to the position of the second through hole” (Figure 2 and 3 (Notice that a third through hole is defined in the planarization layer 60 (i.e. the top to bottom border between 50 on each side) that is at a position of the second, rightmost through hole of passivation layer 30.)), “the planarization layer extends to a side wall that defines the third through hole and is in contact with the surface of the second source-drain electrode layer away from the passivation layer” (Figures 2 and 3 (Notice that planarization layer 60 extends to side wall (i.e. the top to bottom border between 50 on each side) that defines the third contact hole and the planarization layer is in contact with the surface of second source-drain electrode layer 40 that is away from passivation layer 30.)),”the touch electrode line extends through the first through hole and the third through hole and is in contact with the second source-drain electrode layer” (Figures 2 and 3 (Notice that the touch electrode line 3 described extend through the first through hole of dielectric layer 50 and the third through hole in planarization layer 60  to contact the second source-drain electrode layer 40 at the bottom first the first and third through holes.)).
Regarding Claim 15, AAPA discloses “A method for manufacturing a display panel’ (Figures 1 - 3 and Paragraph [0020] (Notice that Figures 1 - 3 features a manufactured display panel of the related art.)), “comprising: forming an active area” (Figure 1, Item 100 ‘active area’, and Paragraph [0047], Line 2 (Notice that an active area 100 is formed.)),
“a peripheral area” (Figure 1, 200 ‘peripheral area’, and Paragraph [0047], Line 7 (Notice that peripheral area 2003 is formed.)), “and a solder pad area” (Figure 1, Item 300 ‘solder pad area’, and Paragraph [0047], Line 8 (Notice that a solder pad area 300 is formed.)), “on a back plate” (Figures 2 and 3, Item 10 ‘back plate’, ‘Reference numerals’ provided between Paragraphs [0038] and [0039], and Paragraph [0047], Lines 15 – 16 (Notice that Figure 3 is a further view of the related art shown in Figure 1 and that a back plate 10 is provided and that active area 100, peripheral area 200, and solder pad area 200 are formed on back plate 10.)), “wherein the peripheral area surrounds the active area” (Figure 1, 200 ‘peripheral area’, and Paragraph [0047] (Notice that peripheral area 200 surrounds the active area 100.)), “and the solder pad area located at a side of the peripheral area away from the active area” (Figure 1, Item 300 ‘solder pad area’, and Paragraph [0047], Line 8 (Notice that solder pad area 300 is at a side of the peripheral area 200 that is away from the active area 100.)), “sequentially fabricating a first source-drain electrode layer, a passivation layer, a second source-drain electrode layer and a dielectric layer on the back plate in the peripheral area” (Figures 2 and 3‘Reference numerals’ provided between Paragraphs [0038] and [0039] (Notice the sequential formation of a first source-drain electrode layer 20, a passivation layer 30, a second source-drain electrode layer 40, and dielectric layer 50 on back plate 10 in the peripheral area 200.)), “and [forming] a first through hole in the dielectric layer” (Figures 2 and 3 (Notice that a touch electrode line 3 is connected to the second source-drain electrode layer 40 through a through hole formed in dielectric layer 50.)), “wherein a portion of a surface of the second source-drain electrode layer, which is away from the passivation layer and exposed through the first through hole, is a flat surface” (Figures 2 and 3 (Notice that a portion of a surface of the second source-drain electrode layer 40 that is away from the passivation layer 30 is exposed in through the first through hole in 50 and said portion has a flat surface.)), “forming a touch electrode” (Figure 1, at least Item 1 ‘first touch electrode’, ‘Reference numerals’ provide between Paragraphs [0038] and [0039]) (Notice that at least a first touch electrode 1 is formed in the active area 100.)), “a touch electrode in the active area” (Figure 1, Items 3 ‘touch electrode line’,  ‘Reference numerals’ provide between Paragraphs [0038] and [0039]) (Notice that  a touch electrode line 3 is formed in the active area 100.)), “wherein the touch electrode line is electrically connected to the touch electrode” (Figure 1, Items 3 ‘touch electrode line’,  ‘Reference numerals’ provide between Paragraphs [0038] and [0039]) (Notice that at first touch electrode 1 is connected to touch electrode line 3.)), “the touch electrode line extends from the active area to the peripheral area” (Figure 1, Items 3 (Notice that the described touch electrode line 3 extends from the active area 100 to the peripheral area 200.)), “and is connected to the solder pad area through the second source-drain electrode layer in the peripheral area” (Figures 2 and 3 (Notice that the described touch electrode line 3 is connected to the solder pad area 300 by connection above the second source drain layer 40 in the peripheral area 200.)), “and the touch electrode line is connected to the second source-drain electrode layer through the first through hole” (Figures 2 and 3 (Notice that the described touch electrode line 3 is connected to the second source-drain electrode layer 40 through the above described through hole in dielectric layer 50.)). However, AAPA fails to explicitly disclose where the first through hole is formed by “etching”.
 	In a similar field of endeavor, Yan teaches the formation of through holes via etching to access a source/drain electrode area (Column 2, Lines 7 – 9).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize “etching” for formation of through holes because one having ordinary skill in the art would want to utilize an understood fabrication process to provide successful material removal.
Regarding Claim 16, AAPA and Yan, the combination of hereinafter referenced as AAPAY, disclose/ teach everything claimed as applied above (See Claim 15). Specifically, AAPA discloses “wherein before fabricating the second source-drain electrode layer, the method further includes: [forming] the passivation layer to form a second through hole” (Figures 2 and 3 (Notice in Figure 3, that before formation of second source-drain layer 40, passivation layer 30 is formed with at least a rightmost, second through hole to accept the formation of the second source-drain layer 40.)). In addition, AAPA fails to explicitly disclose “etching”. However, Yan teaches the formation of through holes via etching to access a source/drain electrode area (Column 2, Lines 7 – 9).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize “etching” for formation of through holes because one having ordinary skill in the art would want to utilize an understood fabrication process to provide successful material removal.




Allowable Subject Matter
Claims 5 – 7, 12 – 14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 5, it has been shown in the prior art of record to provide for the limitations of Claim 1 from which Claim 5 is dependent. However, it has not been shown in the prior art of record to provide for the limitations of Claim 5 in combination with those of Claim 1. Also, notice that the subject matter of Claims 6 and 7 are dependent upon the combined subject matter of Claims 1 and 5.
Regarding Claim 12, it has been shown in the prior art of record to provide for the limitations of Claim 8 from which Claim 12 is dependent. However, it has not been shown in the prior art of record to provide for the limitations of Claim 12 in combination with those of Claim 8. Also, notice that the subject matter of Claims 13 and 14 are dependent upon the combined subject matter of Claims 8 and 12.
Regarding Claim 17, it has been shown in the prior art of record to provide for the limitations of Claim 15 from which Claim 17 is dependent. However, it has not been shown in the prior art of record to provide for the limitations of Claim 17 in combination with those of Claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        May 20, 2022